Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered April 24, 1985, convicting him of murder in the second degree (two counts), attempted murder in the second degree, assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury was not proper is unpreserved for appellate review insofar as he failed to object to its submission (see, CPL 470.05 [2]; People v Mathis, 150 AD2d 613; People v Lugo, 150 AD2d 502), and we decline to review it in the interest of justice given the overwhelming evidence of the defendant’s guilt (cf., People v McKenzie, 148 AD2d 472; People v Testaverde, 143 AD2d 208).
*1036We also reject the contention raised in the defendant’s supplemental pro se brief that his trial counsel’s failure to object when the trial court submitted the verdict sheet to the jury deprived him of the effective assistance of counsel. We conclude that the defendant received meaningful representation and was not denied a fair trial (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137; People v Cox, 146 AD2d 795). Lawrence, J. P., Eiber, Rosenblatt and Miller, JJ., concur.